      Case 4:19-cv-02296 Document 56 Filed on 07/16/20 in TXSD Page 1 of 3
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                      UNITED STATES DISTRICT COURT FOR THE                         July 16, 2020
                           SOUTHERN DISTRICT OF TEXAS                           David J. Bradley, Clerk
                                HOUSTON DIVISION

ARGONAUT INSURANCE COMPANY,                       §
                                                  §
Plaintiff                                         §
                                                  §
v.                                                §        Civil Action No. 4:19-CV-02296
                                                  §
RIO MARINE, INC.,                                 §
JOHN BLUDWORTH SHIPYARD, LLC, and                 §
PERFORMANCE PERSONNEL, LLC                        §
                                                  §
Defendants                                        §


                                         ORDER

       A Final Order is entered in this case, in accordance with the Court’s Memorandum and

Opinion dated July 2, 2020 (Docket Entry No. 53) and Order dated July 2, 2020 (Docket Entry

52). Accordingly, it is ORDERED as follows:

       1. Argonaut Insurance Company’s Motion for Summary Judgment (Docket Entry No. 23)

            is GRANTED.

       2. John Bludworth Shipyard, LLC’s Motion for Partial Summary Judgment (Docket Entry

            No. 24) is DENIED.

       3. Rio Marine Inc’s Motion for Partial Summary Judgment (Docket Entry No. 25.) is

            DENIED.

       4. Starstone National Insurance Company’s Motion for Summary Judgment (Docket

            Entry No. 39) is DISMISSED as moot.

       Accordingly, the Court has ORDERED that Argonaut Insurance Company has no duty to

defend or indemnify Performance Personnel, LLC, John Bludworth Shipyard, LLC or Rio Marine,

Inc. in the lawsuit Victor Martinez aka Noe Medrano v. Rio Marine, Inc. and John Bludworth



ORDER                                                                                 Page 1
     Case 4:19-cv-02296 Document 56 Filed on 07/16/20 in TXSD Page 2 of 3



Shipyard, LLC; Cause no. 2018 CCV-61604-3 in the County Court at Law No.3, Nueces County,

Texas (“Martinez Lawsuit”).

       The Court has granted Argonaut’s claim for declaratory judgment, and denied the claims

made by John Bludworth Shipyard, Rio Marine, and Performance Personnel against Argonaut and

under the Argonaut policies. All other claims by any party to this action, including the

Counterclaims filed by John Bludworth Shipyards and Rio Marine, are dismissed.

       As nothing remains to be resolved, the Court renders final judgment pursuant to Federal

Rule of Civil Procedure 58.

       It is ORDERED that each party bear its own costs.

       This is a final and appealable order, which disposes of all parties and all claims.

It is FURTHER ORDERED that this case is closed.



       Signed on this ______
                       16th day of July, 2020 at Houston, Texas



                                                     ______________________________
                                                     Hon. Lee H. Rosenthal
                                                     Chief United States District Judge

APPROVED AS TO FORM:


/s/ Stephen A. Melendi
Stephen A. Melendi
Counsel for Argonaut Insurance Company

/s/ Michael A. Orlando, Jr.
Michael A. Orlando, Jr.
Counsel for John Bludworth Shipyard, LLC

/s/ Marc B. Johnson
Marc B. Johnson
Counsel for Performance Personnel, LLC



ORDER                                                                                        Page 2
     Case 4:19-cv-02296 Document 56 Filed on 07/16/20 in TXSD Page 3 of 3



/s/ Linda Broocks
Linda Broocks
Counsel for Rio Marine, Inc.

/s/ Frank Piccolo
Frank Piccolo
Counsel for Starstone National Insurance Company




ORDER                                                                   Page 3
